BAILEY, J.
In my opinion the Probate Court has jurisdiction neither of the matters raised in the petition of the administrator c.t.a., nor of the issues raised by the petition and the answer thereto. The jurisdiction of that court is entirely statutory. There is nothing in Section 119 of the D. C. Code that is applicable and Section 369 clearly refers to cases where the provisions of a will render it necessary for the executor or administrator c.t.a. to retain assets in his hands.
The petition should be dismissed for lack of jurisdiction.